Order filed August 8, 2019




                                         In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-19-00562-CR
                                       ____________

                  EX PARTE HAMZEH H. SHARAN, Appellant


                 On Appeal from the County Court at Law No. 4
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-CCR-191690

                                       ORDER

       The clerk’s record was filed July 26, 2019. Our review has determined that a
relevant item has been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c).
The record contains a proposed order dated July 16, 2019, but does not contain a
signed order.

       The Fort Bend County Clerk is directed to file a supplemental clerk’s record
on or before August 22, 2019, containing a signed order.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM